El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Este pleito fué instituido por Pedro Alfonso Reyes, me-nor de edad representado por su padre Feliciano Reyes, en *892reclamación de los daños y perjuicios que alegó haber su-frido al ser acometido y agredido por los demandados en Caguas, \P. R., el 10 de abril de 1938. La vista del caso fné celebrada ante el Juez Sr. Miguel G-arcía González, de la Corte de Distrito de Humacao, pero habiendo cesado en su cargo antes de dictar sentencia, por estipulación de las par-tes fue sometido el caso por las alegaciones y el récord ta-quigráfico al Juez Sr. Benjamín Ortiz de la misma corte, quien en 21 de julio de 1941 dictó la sentencia apelada que condenó a los demandados a pagar al demandante la canti-dad de $315 en concepto de daños y perjuicios y $90 de ho-norarios de abogado. La cantidad de $315, importe de la indemnización, la descompone el juez en el último párrafo de su opinión en las siguientes partidas: $40 por honora-rios del médico y la enfermera; $75 por dinero dejado de ganar por el demandante; $100 en concepto de angustias mentales, y $100 adicionales en concepto de daños morales sufridos por el demandante.
El primer señalamiento de error consiste en haber orde-nado la corte a quo la eliminación de los apartados 1 y 2 de las defensas especiales alegadas en la contestación. La pri-mera de ellas consistió en que el 9 de octubre de 1936 se ce-lebró en la Corte Municipal de Caguas la vista del caso se-guido por el Pueblo de Puerto Rico contra Pedro Alfonso Reyes, Alberto Aponte y Manuel Díaz, por un delito de al-terar la paz, resultando absuelto Alberto Aponte y condena-dos los acusados Manuel Díaz y Pedro Alfonso Reyes a pa-gar una multa de $3 y las costas.
La segunda consistió en que en la misma fecha dicha Corte Municipal celebró la vista del caso seguido contra Manuel y Críspulo Díaz y Alberto Aponte, a virtud de denuncia formulada por Pedro Alfonso Reyes por un delito de aco-metimiento y agresión grave, siendo absueltos los acusados.
La alteración de la paz y. el acometimiento y agresión grave a que se contraen las dos defensas especiales están ba-*893sados en los mismos hechos acaecidos el 10 de abril de 1936 que sirvieron de base a la cansa de acción alegada por el de-mandante.
Sostienen los apelantes, basándose en nn obiter dictum que aparece en el caso de Torres v. Sucesión Córdova, 31 D.P.R. 897, 898, qne para determinar la naturaleza de una responsabilidad civil nacida de un acto punible, debe consi-derarse el actual Código Penal, así como el origen de la res-ponsabilidad .civil en el Código Penal español, ya que según el primero de dichos códigos, el segundo sólo fue derogado en todo lo que se relacione o refiera a delitos, y el artículo 116 de la Ley de Enjuiciamiento Criminal española prescri-bía que “la extinción de la acción penal no lleva consigo la de la civil, a no ser que la extinción proceda de haberse de-clarado por sentencia firme que no existió el hecho de que la civil hubiese podido nacer.” Arguyen los apelantes que como la Corte Municipal de Caguas absolvió a los acusados del supuesto delito que sirvió de base a la acción civil del demandante apelado, declarando así que no existieron los hechos de que hubiera podido nacer la acción, tales defensas especiales, de ser probadas, hubiesen demostrado la inexis-tencia de la causa de acción ejercitada.
No tienen razón los apelantes. El vigente Código Penal que tal salvedad contiene en su artículo 560, empezó a regir en esta Isla el primero de julio de 1902. También empezó a regir en Puerto Rico el primero de marzo del mismo año el Código Civil Revisado, cuyo artículo 1059, igual que el 1092 del español, prescribía que “las obligaciones civiles que nazcan de los delitos o faltas se regirán por las disposicio-nes del Código Penal.” Así permaneció nuestra legislación hasta que por Ley de 10.de marzo de 1904 se aprobó el vi-gente Código de Enjuiciamiento Civil, cuyo artículo 2 prescribe: “Cuando la violación de un derecho permita el ejer-cicio de ambas acciones, la civil y la criminal, el derecho de ejercer la una no impide el derecho de ejercer la otra.” T *894para armonizar la ley sustantiva con la adjetiva, en la misma fecha se enmendó el artículo 1059 del Código Civil Revisado, el que desde entonces dice así: “Las obligaciones civiles na-cidas de los delitos o faltas se regirán por las disposiciones de este Código.” (Bastardillas nuestras.) Ante tan termi-nantes manifestaciones contenidas en los artículos 1059 y 2 del Código Civil y de Enjuiciamiento Civil respectivamente, no puede sostenerse seriamente que en Puerto Rico en la ac-tualidad, y desde el año 1904, las obligaciones civiles nacidas de los delitos se rijan por las disposiciones del Código Penal español. Véase el caso de Guzmán v. Vidal, 19 D.P.R. 841, donde este Tribunal, por voz del entonces Juez Presidente Sr. Hernández, hizo un estudio exhaustivo de la cuestión.
 El segundo señalamiento de error se refiere a haber incluido entre los daños sufridos por el demandante la can-tidad de $40 por concepto de honorarios del médico y de la enfermera, y $75 en concepto de sueldos dejados de ganar. Ya hemos visto que la sentencia propiamente dicha no espe-cifica los distintos conceptos por los cuales se concedió la in-demnización de $315; pero en el último párrafo de la opi-nión el juez hace tal distribución y aunque la apelación no se da contra los fundamentos de una sentencia, parece claro que si el juez, al calcular la indemnización total, tomó por base ciertas partidas de daños a que el demandante no tenía derecho, tales partidas deben deducirse de la cantidad total de la sentencia.
En cuanto a los honorarios médicos, el Dr. F. Ellis Cambiaso, que asistió al demandante apelado desde que re-cibiera las lesiones hasta que fue dado de alta, declaró que sñs servicios no le habían sido pagados, pero que valían de $20 a $25. La enfermera María López, que le hizo las cura-ciones' prescritas por el facultativo, incluyendo aplicación de inyecciones, etc., declaró que sus servicios tenían un valor de $15, y que el demandante se los había pagado. Ninguna de esas declaraciones fué contradicha por los apelantes.
*895Arguyen los apelantes que cuando un menor sufre daños y perjuicios causados por culpa o negligencia de otra persona, los daños que consistan en pérdida de servicios, gastos de asistencia médica, medicinas, y otros semejantes, no le pertenecen a él personalmente, sino .a sus padres, y por con-siguiente éstos, si quieren recobrarlos, deben entablar una acción a su propio nombre y para su exclusivo beneficio. In-vocan en apoyo de su proposición los casos de Rivera v. Reyes, 31 D.P.R. 440, y Karr v. Parks, 44 Cal. 46. La doctrina sostenida en diclios casos no es aplicable al presente. La evidencia revela que el demandante, al tiempo de recibir los daños personales, estaba trabajando y ganaba un salario de $9 semanales; que poco tiempo después de recibir las lesio-nes contrajo matrimonio con la enfermera que lo asistió; y que al celebrarse el juicio ya había cumplido veintiún años de edad. Tratándose de un niño, se presume que el padre sea quien haya pagado los gastos de curación, puesto que ésa es su obligación, pero cuando se trata de un menor de la edad del demandante, que gana un salario que le permite pagar tales gastos, y no resulta de la prueba que sea el padre quien los haya pagado, no vemos cómo ha de pertenecer al padre el derecho a recobrar un dinero qué él no ha desem-bolsado. El artículo 142 del Código Civil (ed. 1930) incluye la asistencia médica en el concepto de alimentos, y el 150 del mismo cuerpo legal prescribe que la obligación de prestarlos cesará “cuando el alimentista pueda ejercer un oficio, profe-sión o industria, o haya adquirido un destino o mejorado de fortuna, de suerte que no le sea necesaria la pensión alimen-ticia.” Interpretando el artículo 152 del Código Civil espa-ñol, igual al 150 del nuestro, dice Manresa:
“Del principio de que los alimentos no se deben sino en cuanto son necesarios, nace la consecuencia de que ni aun el padre está obligado a darlos al hijo cuando éste tuviere bienes propios, o pro-fesión o industria que puedan rendirle lo necesario para su subsis-tencia, y así lo declaró ya la ley 6a., tít. 19 de la Partida 4a., en la que se dispuso que ‘cuando el fijo oviese de lo suyo en que podiese *896vevir, o oviere tal menester porque pocliese guaresoer usando del sin mal estarna de sí, entonce non es tenudo el padre de pensar del’ 1 Manresa, Comentarios al Código Civil Español, 667 (3a. ed.).
Arguyen asimismo los apelantes que conforme resulta de la prueba, el principal del demandante apelado le pagó su sueldo durante los dos meses que no pudo trabajar y que por lo tanto no puede él reclamar un salario que no dejó de per-cibir. No tienen razón los apelantes. El hecho de que fuese pagado el sueldo del demandante apelado a pesar de que no asistió a su trabajo, no beneficia al que causó el daño y no impide al que lo sufrió reclamar tal partida. Esa es la doc-trina sostenida por la mayoría de las autoridades. Véanse los casos que se acopian en las extensas monografías sobre la materia en 18 A.L.R. 678, y 95 A.L.R. 575.
No obstante lo dicho, la partida de $40 debe ser re-ducida a $35, ya que el propio médico declaró que sus hono-rarios valían de $20 a $25, y en tal caso debe aceptarse la valoración más baja, o sea $20, por los servicios médicos, más $15 por los de la enfermera. El hecho de que el médico, al celebrarse la vista, no hubiera recibido sus honorarios, no impide que puedan ser recobrados.
El tercer señalamiento de error, está bien fundado. En la condena a pagar $315 están incluidos, como expresó el juez inferior en el párrafo final de su opinión, “$100 en con-cepto de angustias mentales sufridas por el demandante y $100 adicionales en concepto de daños morales ...” Los daños morales están incluidos en el concepto de angustias mentales y por consiguiente al conceder el juez inferior $100 por aquel concepto en adición a los $100 que había concedido por angustias mentales, no hizo otra cosa que condenar a los demandados a indemnizar dos veces el mismo daño. Véase al efecto 8 R.C.L. 518 et seq.
Arguyen además los demandados apelantes que el de-mandante no alegó la existencia de daños por concepto de angustias mentales y morales. Sin embargo, en el párrafo 2 *897de la segunda demanda enmendada se alegó que “por motivo de los golpes recibidos lia experimentado un gran malestar, dolores físicos y morales.” Y a falta de una solicitud de especificación, tal alegación es suficiente. '
El cuarto señalamiento de error se contrae a impug-nar la conclusión a que llegara la corte al efecto de que el demandado Críspulo Díaz no participó en la contienda con el demandante. Según la prueba de este último, en la fecha de la alegada agresión él trabajaba en cierto establecimiento mercantil de Caguas, percibiendo un sueldo de $9 semanales, más 1 por ciento de las ventas que hiciera. En la mañana de ese día, el demandante salió de la tienda donde trabajaba a tomar un refresco y frente al establecimiento vió un hombre que vendía mantecado, y al pedirle que le sirviera un vaso sintió que le silbaban de la tienda del frente, pertene-ciente a Enrique Díaz y Hermanos, y vió que Manuel Díaz le hacía señas para que entrase a dicha tienda. El deman-dante acudió a la llamada y Manuel Díaz, que se hallaba a la entrada de la tienda, le acompañó hacia adentro y luego de haber caminado unos pasos, al preguntarle el demandante qué se le ofrecía, Díaz le contestó con una agresión, repelién-dola el demandante y estableciéndose así una lucha entre ellos en la que inmediatamente vino a participar Críspulo Díaz, que se hallaba en la tienda y quien juntamente con su hermano Manuel agredió al demandante con los pies y con los puños. El demandante retrocedía defendiéndose, pero al llegar a la puerta, el otro demandado, Aponte, le dió un em-pujón, cayendo el demandante en la acera, de donde lo reco-gió el vendedor de pan Ceferino González y lo llevó al cuarto de socorro. Los golpes recibidos por el demandante los describe el Dr. F. Ellis Cambiaso así:
“Ligeras contusiones y equimosis en las regiones molar y tem-poro-frontal derechas y también en las regiones lagrimal y naso-orbicular, de carácter leve. Contusión fuerte en la región izquierda de los huesos propios de la nariz, de pronóstico reservado, pues hubo .una epistaxis, se quejaba de mucho dolor al tacto. Ligera contusión *898o equimosis en la región frontal izquierda de carácter leve y varias contusiones en las regiones eseapular, dorsal y lumbar derechas de carácter leve. Contusión muy fuerte del pie izquierdo en la región metatarsiana externa. Todas estas lesiones pueden curarse en el término de dos semanas, pero debido al pronóstico reservado pueden tardar mayor tiempo. . . .”
Según la prueba de los demandados apelantes, en la fecha indicada un cliente de Enrique Díaz & Hnos. estaba parado en la acera de su tienda viendo unos zapatos en la vitrina y el demandante le dijo: “¿Tú quieres unos zapatos? En la tienda del frente tenemos muy buenos.” Entonces Manuel Díaz, dirigiéndose al demandante, le dijo: “Eso no es así”; replicando aquél: “Lo mismo me lo llevo de aquí que de dentro de la tienda”; contestándole Díaz que tenía que res-petar un poco, siendo Díaz en ese momento agredido en el labio inferior por el demandante, produciéndose así la riña entre ellos; que Críspulo Díaz estaba enfermo ese día y no se encontraba en la tienda, y que la participación de Alberto Aponte consistió en tratar de separar a las dos personas que reñían.
La evidencia de una y otra parte fué contradictoria, pero un estudio de la misma demuestra, y así trasciende de los autos, que en efecto el demandante fué agredido por los de-mandados y que la causa de la agresión fué probablemente rivalidad en los negocios. El testimonio del hombre que ven-día mantecado es digno de crédito y no demuestra el testigo por su declaración que él tuviese prejuicio a favor o en contra de una u otra parte. Este hombre, por la posición en que se hallaba, pudo ver, por la puerta donde entró el de-mandante, que quedó abierta, lo que sucedió en el interior del establecimiento.. Su declaración está corroborada por la del vendedor de pan Ceferino González, y por la de Juan Ortiz, quien según declaró, pensó comprar unos zapatos y se dirigió a la tienda de Enrique Díaz y Hnos., y estando allí, frente a la vitrina, fué que se desarrollaron los acontecimien-tos que dieron lugar a este pleito. ■ Los apelantes se quejan *899de que el juez inferior, que no vió declarar a los testigos, diera crédito a los del demandante y no a los de los'deman-dados. A nuestro juicio, el juez inferior, dentro de los me-dios que tuvo a su alcance, apreció correctamente la eviden-cia. Tanto exageran los demandados y sus testigos al tratar de aminorar la importancia de las lesiones recibidas por el demandante, que fácilmente se advierte que ocultan gran parte de la verdad. En la contestación jurada por el de-mandado Manuel Díaz se niega enfáticamente que el deman-dante recibiera las lesiones que le fueron inferidas y que-quedaron probadas por la declaración completamente desin-teresada y no controvertida del Dr. F. Ellis Cambiaso. El mismo Manuel Díaz, refiriéndose a las consecuencias de la ludia entre él y el demandante, declaró: “¿Cuál fué el re-sultado? — Que me dió e hirió en el labio inferior. — ¿A él no le pasó nada? — Nada.—¿No le pasó nada? — Pudo ser que Je baya pasado algo . . . —¿No le vió rasguño en la cara ni en el pecho ni en un pie? — Yo no le vi ninguno.”
¿Cómo era posible que el juez inferior pudiese dar cré-dito a una declaración que tan reñida se hallaba con la rea-lidad, puesto que de la prueba incontrovertida del deman-dante, y especialmente de la declaración del médico que lo asistió, resulta que el demandante presentaba' varias heridas y contusiones en la cara? Se dice que el juez inferior no debió dar crédito al demandante y sus testigos al declarar que Críspulo Díaz participó en la agresión contra Pedro Alfonso Keyes. Alegan que el Dr. J. J. Nogueras declaró que en los primeros días del mes de abril de 1936 asistió a Crís-pulo Díaz, quien padecía de trastornos intestinales y estaba acostado, y que esta declaración contradice la de los testigos del demandante. Sin embargo, el Dr. Nogueras, al pregun-társele en qué días asistió a dicho demandado, declaró: “Du-rante los días del mes de abril, los primeros días del mes de abril; por allá alrededor del 10, 8 ó 10, en esos días ...” Y al preguntársele: “¿Pero no recuerda los días”, contestó: *900‘‘Exactamente no.” ¿Podía acaso el juez inferior aceptar úna declaración tan imprecisa como ésta para negar crédito a testigos oculares que declararon que el día 10 de abril de 1936 Críspalo Díaz participó en la agresión? A nuestro ini-cio. no existe el enarto de los errores señalados.
El qninto se refiere al pronunciamiento por el cual se condenó a los demandados a pagar $90 por concepto de ho-norarios de abogado. Se alega que no hubo temeridad por parte de ellos al oponerse a una reclamación tan exagerada como la que hizo el demandante, habida cuenta del montante que finalmente se le concedió por la sentencia. En efecto, la reclamación fué exagerada, pues en la demanda original se solicitó sentencia por la cantidad de $10,000 por los daños y perjuicios causados, más $2,000 por daños ejemplares o pu-nitivos, y las costas, y en la segunda demanda enmendada dicha reclamación fué reducida a $5,000 por daños y perjui-cios más $2,000 por daños ejemplares o punitivos, pero no es menos cierto que los demandados negaron en absoluto la existencia de los daños reclamados, y en tales condiciones se colocaron en una situación de temeridad. Font v. Viking Construction Corp., 58 D.P.R. 689, 712.  Considerando el trabajo realmente realizado por el abogado del demandante en la corte inferior, no creemos que debamos intervenir con la discreción del juez inferior al calcular sus honorarios en la cantidad de $90.

Procede, por lo expuesto, modificar la sentencia apelada, reduciéndola a la cantidad de $210 por concepto de daños y perjuicios, más $90 por honorarios de ahogado y las costas, y así modificada confirmarla.

Los Jueces Presidente Sr. Del Toro y Asociado Sr. Tra-vieso no intervinieron.